Citation Nr: 0938511	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis of the right maxillary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


The issue of entitlement to a rating in excess of 10 percent 
for sinusitis of the right maxillary is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
 

FINDINGS OF FACT

1.  The Veteran had, at worst, level II hearing in the right 
ear and level III hearing in the left ear.

2.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
hearing loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, VII, Code 6100 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in October 2004 correspondence and a May 2006 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the Veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, a letter dated 
March 2006 provided adequate notice of how effective dates 
are assigned.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

By a rating decision dated October 1953, the RO granted 
service connection for bilateral hearing loss, and awarded a 
noncompensable rating, effective April 24, 1953.  A July 1977 
rating decision granted the Veteran a temporary 100 percent 
evaluation for hearing loss due to hospitalization for a 
right tympanotomy, effective January 19, 1977 to July, 1977.  
Effective July 1, 1977, the Veteran's noncompensable rating 
for bilateral hearing loss was continued.  A January 1985 
rating decision granted an increased rating of 10 percent for 
bilateral hearing loss, effective July 31, 1984.  In October 
2004, the Veteran submitted a claim for a rating in excess of 
10 percent for his bilateral hearing loss.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
a rating in excess of 10 percent for bilateral hearing loss.

Private audiograms December 2003, April 2004, and October 
2004 indicated diagnoses of mild to severe sensorineural 
hearing loss in the right ear and moderate to profound mixed 
hearing loss in the left ear with good determination 
bilaterally.  

In December 2004, the Veteran was afforded a VA audiological 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 25, 30, 60, and 60 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 44 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
35, 45, 75, and 90 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 61 decibels.  Speech recognition was 88 percent in 
the right ear and 90 percent in the left ear.  The examiner 
provided a diagnosis of moderate sensorineural hearing loss 
in the right ear and moderately severe mixed hearing loss in 
the left ear.  
 
VA treatment records dated January 2004 to May 2006 were 
silent as to any complaints of or treatment for hearing loss.  

In December 2004, under Table VI, the Veteran's puretone 
threshold average of 44 decibels and speech recognition of 88 
percent indicates that his hearing acuity was Level II in the 
right ear.  The Veteran's puretone threshold average of 61 
decibels and speech recognition of 90 percent indicates that 
his hearing acuity was Level III in the left ear.   

The Board notes that the audio examinations on file do not 
show that the Veteran has an exceptional pattern of hearing 
loss bilaterally.  

Under Table VII, Level II in the right ear and Level III in 
the left ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that although the medical evidence does not 
meet the criteria of a compensable 10 percent evaluation, the 
10 percent evaluation for hearing loss has been in effect 
since 1984 and is therefore not subject to reduction absent a 
showing that the earlier rating was based on fraud.  See 
38 C.F.R. § 3.951

While the Board acknowledges the Veteran's complaints of 
hearing loss, the Veteran has not met the criteria for a 
rating in excess of 10 percent.  As the preponderance of the 
evidence is against a higher rating, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Review of the record does not reveal that the Veteran has 
missed significant time from work due to the pathology, nor 
is there evidence of lost income due to the pathology.  Thus, 
there is no basis to conclude that there is "marked" 
interference with employment.  Moreover, there is no evidence 
of repeated hospitalization or other pathology which makes 
application of the regular schedular provisions impractical.  
As such, it does not appear that an extraschedular rating is 
warranted.  38 C.F.R. § 3.321.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


REMAND

A December 1953 rating decision granted service connection 
for sinusitis of the right maxillary and assigned a 
noncompensable rating.  In October 2004, the Veteran 
submitted a claim for an increased rating.  A February 2005 
rating decision granted an increased rating of 10 percent.  
The Veteran appealed, asserting that his disability warranted 
a higher rating.  

The Veteran was afforded a VA examination for his sinusitis 
of the right maxillary in January 2005.  However, the Veteran 
has asserted that his disability has worsened since his last 
VA examination.  Additionally, the Veteran submitted a 
private medical opinion from C.S.F., M.D. that further 
indicated that the Veteran's condition may have worsened 
since the last VA examination.  Moreover, the letter from Dr. 
F. indicated that the Veteran received treatment for his 
sinusitis for the last 10 years.  Records from Dr. F., are 
not currently of record and should be requested.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the Veteran, at his March 
2006 VA consultation complained of worsening back pain.  The 
medical evidence of record and the Veteran's statements 
indicate that the Veteran's symptomatology may have worsened 
since his last VA examination.  Thus, the Board believes the 
Veteran should undergo an additional VA examination in order 
to better assess the severity, symptomatology, and 
manifestations of his service-connected degenerative disc 
disease of the lumbar spine.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health- care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should ask the Veteran to 
submit any copies of medical records 
related to his sinusitis of the right 
maxillary.  Specifically, the Veteran 
should be asked to submit any records 
from Dr. F.  If he desires RO/AMC 
assistance in obtaining these records, 
he should sign appropriate release 
forms and other assistance on obtaining 
the records as indicated.  If records 
are not obtained, the claims file 
should contain documentation as to the 
attempts made.

2.	After obtaining any necessary 
authorizations, the RO/AMC should 
attempt to obtain copies of all 
pertinent VA treatment records from 
October 2008 to the present.  If 
records are not obtained, the claims 
file should contain documentation as to 
the attempts made.

3.	 After the medical records, if any, 
have been associated with the claims 
file, but whether records are obtained 
or not, the Veteran should be scheduled 
for a VA examination to evaluate the 
current severity of his chronic 
sinusitis of the right maxillary.  The 
examiner should examine the Veteran to 
determine the current nature and extent 
of his service-connected sinusitis of 
the right maxillary; including and 
incapacitating episodes requiring bed 
rest and treatment by a physician, 
incapacitating episodes requiring 
prolonged  antibiotic treatment, and 
any non-incapacitating episodes 
characterized by headaches, pain, 
purulent discharge or crusting.  Any 
and all necessary tests should be 
performed.  The claims file should be 
made available to the examiner, who 
should review the entire claims folder 
in conjunction with the examination.  
The rationale for any opinion expressed 
should be included in the examination 
reports.  

4.	After the foregoing, the RO/AMC should 
review the Veteran's claim; including 
any evidence submitted after the 
September 2006 Statement of the Case.  
If the determination is adverse to the 
Veteran, he should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2002).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


